EXHIBIT 10.8

 

 

EXTENSION AGREEMENT

 

 

Bank of America, N.A.,

as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

 

Ladies and Gentlemen:

 

                The undersigned hereby agrees to extend, effective April 3,
2003, its Commitment and the Maturity Date under the Credit Agreement dated as
of April 3, 2001, among SOURCECORP, Incorporated (formerly known as F.Y.I.,
Incorporated), each of the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, and Banc of America Securities LLC, as sole lead arranger
and sole book agent (as the same has been amended or otherwise modified from
time to time, the “Credit Agreement”) for 364 days to April 1, 2006, pursuant to
Section 2.1(d) of the Credit Agreement.  Terms defined in the Credit Agreement
are used herein as therein defined.

 

                This Extension Agreement shall be construed in accordance with
and governed by the law of the State of Texas.  This Extension Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

THE BANK OF NOVA SCOTIA

 

By:

/s/Liz Hanson

 

 

Name:

Liz Hanson

 

 

Title:

Director

 

 

 

 

Agreed and Accepted:

 

SOURCECORP, INCORPORATED

 

By:

 

/s/Barry L. Edwards

Name:

Barry L. Edwards

Title:

EVP & CFO

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

 

/s/Suzanne M. Paul

Name:

Suzanne M. Paul

Title:

Vice President

 

 

--------------------------------------------------------------------------------